                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


DENISE HICKINGBOTOTM                                      *                  CIVIL ACTION
                                                          *
VERSUS                                                    *                  NO. 18-2836
                                                          *
JOHNSON & JOHNSON, ET AL.                                 *                  SECTION “L” (5)
                                                          *


                                                 ORDER

       Before the Court is Defendants’ motion to dismiss Plaintiff’s claims for failure to

prosecute, R. Doc. 24. Plaintiff failed to respond. Plaintiff was ordered to appear before this Court

on April 3, 2019 to show cause why this case should not be dismissed for failure to prosecute.

Plaintiff did not appear.

       Under Federal Rule of Civil Procedure 41(b), a district court may dismiss an action based

on the plaintiff’s failure to prosecute or comply with an order of the court. Martinez v. Johnson,

104 F.3d 769, 771 (5th Cir. 1997). “The power to invoke this sanction is necessary in order to

prevent undue delays in the disposition of pending cases and to avoid congestion in the calendars

of the District Courts.” Link v. Wabash Railroad. Co., 370 U.S. 626, 629-30 30 (1962).

       Because “dismissal with prejudice is an extreme sanction that deprives the litigant of the

opportunity to pursue his claim,” a dismissal under Rule 41(b) proper only when (1) there is a clear

record of delay or contumacious conduct by the plaintiff, and (2) lesser sanctions would not serve

the interests of justice. Callip v. Harris Cnty. Child Welfare Dep’t, 757 F.2d 1513, 1519 (5th Cir.

1985). “The right of self-representation does not exempt a party from compliance with relevant

rules of procedural and substantive law.” Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981). Indeed,
a pro se plaintiff bears the burden of establishing excusable neglect, which requires more than

mere ignorance. Id.

       Acting pro se, Plaintiff has failed to accept or respond to discovery propounded by

Defendants and has failed to communicate with counsel for Defendants. Plaintiff did not oppose

Defendants’ motion and did not appear before this Court.

       Accordingly, as stated on the record at the April 3, 2019 show cause hearing, R. Doc. 26,

IT IS ORDERED that this case is DISMISSED WITH PREJUDICE, for failure to prosecute.


       New Orleans, Louisiana, this 18th day of April, 2019.



                                             ________________________________________
                                                  UNITED STATES DISTRICT JUDGE




       CC: Denise Hickingbottom
       2117 Giuffrias Avenue #19
       Metairie, Louisiana 70001
